HARTSHORNE, District Judge.
In this admiralty case involving a collision between the Tanker Tycol and the Barge Carryall, there is a single crucial issue. It will, therefore, aid, if the Court’s opinion thereon is briefly stated, previous to the full findings of fact and conclusions of law. This sole issue is whether the Tug Syosset should be held in part responsible for the collision, or whether the fault therefor should be imposed entirely upon the Tanker Tycol, whose counsel, in his brief, “finally” accepts the conclusion that she was at fault in part.
The Tycol was proceeding from Port Newark to Bayonne in the Newark Bay Channel in ballast. The sludge Barge Carryall, also in ballast, was being towed by the Syosset, from the Kill Van Kull up the Newark Bay Channel to her dock in Port Newark, but stern first and lashed to the Syosset’s port side.
The Tycol was admittedly on the wrong side of the channel, in violation of Article XXV of the Inland Rules of Navigation, 33 U.S.C. § 210, 33 U.S.C.A. § 210, when the collision occurred. Not only so, but all the witnesses from the Syosset and Carryall agree that the Tycol had previously been steering a zigzag course. As to the truth of this, there is other corroborative evidence, let alone the impression of credibility left upon the Court by the Captain of the Syosset. This zigzag course, and perhaps, in addition, the Tycol’s failure to respond to the first blast from the Syosset’s whistle, made the Captain of the Syosset conclude that “Something was wrong aboard there”, on the Tycol.
Despite this conclusion on the part of the Captain of the Syosset that something was wrong, either mechanical or human, with the handling of the Tycol, the Captain of the Syosset, instead of blowing the danger signal and stopping his engines, immediately “hooked her up” to full speed ahead the minute’ the next “zig” of the Tycol showed 'her red light, indicating a passing port-to-port. Then when, shortly thereafter, the Tycol took another “zag” across the Syosset’s bows, showing her green light, and blew two •whistles, it was too late for the Syosset to avoid the collision, do what she then could.
In short, the Syosset realized in advance that it was faced with real danger from the Tycol, and despite that danger, the Syosset, instead of giving the danger signal and taking precautions, did nothing of the kind, but proceeded dead ahead, into the collision. Thus, both are at fault: the Tycol for creating the danger, as *283she admits, the Syosset for not avoiding the danger after due warning. To this situation aptly applies the language of the Courts in the following cases:
“Nothing is better settled than that, if a steamer be approaching another vessel * * * whose position or movements are uncertain, she is bound to stop until her course be ascertained with certainty. * * * The lesson that steam vessels must stop their engines in the presence of danger, or even of anticipated danger, is a hard one to learn, but the failure to do so has been the cause of the condemnation of so many vessels that it would seem that these repeated admonitions must ultimately have some effect. * * *” The New York, 1899, 175 U.S. 187, 201, 207, 20 S.Ct. 67, 72, 44 L.Ed. 126. Accord: Postal S. S. Corp. v. El Isleo, 1940, 308 U.S. 378, 60 S.Ct. 332, 84 L.Ed. 335.
We turn to the Findings of Fact and Conclusions of Law.
Findings of Fact
1. On June 23rd, 1950, at about 3:00 A.M., the M/T Tycol, 243 feet' long, 37 feet beam, 14 feet deep', was in collison in Newark Bay Channel with the Barge Carryall, 250 feet long, 44 feet beam, 22 feet deep, which was being towed stern first on the port side of the Tug Syosset, 112 feet long, 24^feet beam, 12 feet deep.
2. The Tycol was owned and operated by Tide Water Associated Oil 'Company, and the Tug Syosset and Barge Carryall were owned and operated by Woodford J. Townsend.
3. At the time of the collision the weather was clear, the tide flooding and there was a light breeze from the southwest.
4. Both the Tycol and the Carryall sustained substantial damage.
5. The collision occurred to the northward of Nun Buoy 16, east of the center of the channel and close to the easterly boundary of the channel.
6. The Tycol was bound from Port Newark to Bayonne and would have been required to navigate southerly in Newark Bay.
7. The Syosset and Carryall were bound from sea to the Passaic Valley Sewerage Disposal Dock at Newark.
8. The Carryall is a sludge barge and, since she is too long to be turned in the Passaic River, was being towed stern first, so that she could be placed at the dock in position for loading and towing to sea.
9. At sea the Carryall is towed on a hawser and, when near the Narrows, the Syosset takes the Carryall on the tug’s port side in the manner in which she was made up at the time of this collision. This had been the practice ever since September 1949.
10. At the time of this collision the Carryall was showing white range lights, one forward and one aft and on her forward outermost side from the Tug Syosset (port bow as the Carryall was going) a red side navigation light in a wooden screen was burning. The Syosset was burning red and green side navigation lights, staff lights and a white light forward.
11. The Tycol was burning red and green side lights, a white light forward and a white light aft.
12. The Tycol was in ballast, having discharged a cargo of fuel at the Coastal Oil Dock in Port Newark 'Channel, and was taking in ballast and seawater as she proceeded. At the time of collision she had a draft of three feet forward and ten feet six inches aft.
13. The Tycol handles more steadily when she has ballast in her forward end. Her engines are aft and her tanks forward of same. Leaving the Coastal Oil Dock she had a draft of zero at the bow and arriving at Bayonne a draft of six feet at the bow.
14. Anchored to the north of Flashing Green Buoy No. 1 in Port Newark Channel was a dredge.
15. The Tycol, in coming out of Port Newark Channel, in order to give room to the anchored dredge, went to the north*284erly side of the channel and then swung to her right with slow right rudder.
16. Captain Knowles was acting as lookout on the uppermost and most forward point on the Carryall, as she was proceeding in tow of the Syosset, holding close to the Buoys on the easterly side of the channel.
17. The Tycol was being navigated from her wheelhouse, which is 180 feet aft of the stem of the tanker. No lookout was on the forecastle of the Tycol.
18. As the Tycol rounded into Newark Bay Channel she showed 'her green light and the Syosset immediately sounded a one-whistle signal and slowed. The lookout had reported “A tanker coming out of Port Newark” and the Captain (Captain Townsend) navigating the Syosset, answered that he saw the tanker.
19. The Tycol soon shut out her green light and showed only her red and thereupon the Syosset resumed speed. At full ahead under the conditions existing on this occasion, i. e., the Carryall having ballast, but no cargo, and being towed stern first with the tug alongside, the tug and tow make 4}^, to 5 knots.
20. Thereafter the Tycol showed her green light and the Syosset slowed again because, as the Syosset Captain said, the Tycol made a “zigzag on me.” At this time the Captain of the Syosset knew “something was wrong aboard there” on the Tycol.
21. Following this, the Tycol again showed her red light.
22. Thereupon, the Syosset, without having blown any whistles, went full ahead.
23. Thereafter the Tycol again showed her green and blew two whistles.
24. While the Syosset then reversed, the vessels were so close that the collision could not be averted. The collision occurred at the easterly edge of the channel and was of such force that the Syosset Captain thought it had knocked the Tycol off the place where he thought she had run aground ahead of the Syosset.
25. The Tycol on first sighting the Syosset and Carryall thought they were at anchor. Shortly thereafter she thought they were going out to sea ahead of the Tycol.
Conclusions of Law
1. The Tycol admits she was partly at fault, as in violation of the Narrow Channel Rule.
2. The Tycol’s zigzag course also showed her at fault.
3. The Syosset was at fault, when she realized there was danger ahead, in failing to stop and reverse her engines soon-enough, and in failing to give the danger signal soon enough.
4. Decrees in accordance with the foregoing findings of fact and conclusions of law should be entered, with a bill of costs from each libellant, and with the usual order of reference to a commissioner to ascertain and report on the quantum of damages.